DETAILED ACTION
	This Office action is responsive to communication received 10/18/2021 – application papers received, including Power of Attorney and IDS; 02/07/2022 – Preliminary Amendment (claims). 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 17/104,702 11/25/2020 PAT 11173357 which is a CON of 16/670,902 10/31/2019 PAT 10881918 which is a CON of 16/189,946 11/13/2018 PAT  10486038 which is a CON of 15/980,552 05/15/2018 PAT 10507365 which is a CON of 15/177,586 06/09/2016 PAT 9993700 which is a CON of 14/048,610 10/08/2013 PAT 9387371
which is a CON of 13/741,193 01/14/2013 PAT 8579722 which is a CON of 13/447,994 04/16/2012 PAT 8353782 which is a CON of 13/195,467 08/01/2011 PAT 8157671 which is a CON of 12/316,584 12/11/2008 PAT 8012038. 
	It is noted that the domestic priority as claimed by the applicant and appearing on both the Application Data Sheet and the Filing Receipt appear to match PTO records.  However, it would appear that the section on scanned page 1 of the specification and styled “Cross Reference to Related Application” is incomplete, as this section does not reference that the instant application is a CON of 17/104,702 11/25/2020 PAT 11173357 which is a CON of 16/670,902 10/31/2019 PAT 10881918 which is a CON of 16/189,946 11/13/2018 PAT  10486038 which is a CON of 15/980,552 05/15/2018 PAT 10507365.   Clarification is requested. 
Drawings
The drawings were received on 10/18/2021. These drawings are acceptable.

Status of Claims
	Claims 1-21 have been canceled.
	Claims 22-41 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,173,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered minor phrasing differences and/or obvious and well known in the art.  A significant portion of the language of the instant claims is shared between the instant claims and the claims of the ‘357 patent and will not be repeated here, for brevity.  The differences between the instant claims and the claims of the ‘357 patent include the further claimed recitations of “the y-axis coordinate of the center of gravity is between 30 mm and 50 mm” (instant claim 22); “wherein a maximum distance from the center sole portion to an adjacent heel-side surface is at least 9 mm as measured along the z-axis” (instant claim 26); and “a y-axis coordinate between about 20 mm and about 50 mm” (instant claim 35).  These differences are deemed to be obvious variations over the parameters associated with the y-axis and z-axis coordinates to improve club head performance.  As to the remaining particulars of the claimed invention, note the following:
As to claim 22, see claim 1 of the ‘357 patent.
As to claim 23, see claim 2 of the ‘357 patent.
As to claim 24, see claim 8 of the ‘357 patent.
As to claim 25, see claim 3 of the ‘357 patent.
As to claim 27, see claim 12 of the ‘357 patent.
As to claim 28, see claim 6 of the ‘357 patent.
As to claim 29, see claim 7 of the ‘357 patent.
As to claim 30, see claim 9 of the ‘357 patent. 
As to claim 31, see claim 10 of the ‘357 patent. 
As to claim 32, see claim 11 of the ‘357 patent. 
As to claim 33, see claim 13 of the ‘357 patent.
As to claim 34, see claim 14 of the ‘357 patent.
As to claim 35, see claim 16 of the ‘357 patent.
As to claim 36, see claim 20 of the ‘357 patent.
As to claim 37, see claim 19 of the ‘357 patent.
As to claim 38, see claim 16 of the ‘357 patent.
As to claim 39, see claim 14 of the ‘357 patent. 
As to claim 40, see claim 19 of the ‘357 patent.
As to claim 41, see claim 17 of the ‘357 patent. 

Claims 22-33, 35, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,881,918.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered minor phrasing differences and/or obvious and well known in the art.  For instance, the current claim 22 refers to a center sole portion, which in essence is encompassed by the claimed “plateau located on the sole” of claim 1 of the ‘918 patent.  A significant portion of the language of the instant claims is shared between the instant claims and the claims of the ‘918 patent and will not be repeated here, for brevity.  The differences between the instant claims and the claims of the ‘918 patent include the further claimed recitations of “the y-axis coordinate of the center of gravity is between 30 mm and 50 mm” (instant claim 22); “wherein a maximum distance from the center sole portion to an adjacent heel-side surface is at least 9 mm as measured along the z-axis” (instant claim 26); and “a y-axis coordinate between about 20 mm and about 50 mm” (instant claim 35).  These differences are deemed to be obvious variations over the parameters associated with the y-axis and z-axis coordinates to improve club head performance.  In addition, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘918 patent, on the one hand, are more specific than the instant claims.  For example, the ‘918 claims further require “a top portion silhouette profile located along a perimeter of the top portion, the top portion silhouette profile defining the outer bounds of the top portion in an X-direction and Y-direction”.  On the other hand, the claims of the ‘918 patent simply rearrange the order in which the claim limitations are presented and combined.  
In addition, note the following remarks:
As to claim 22, see claims 1 and 12 of the ‘918 patent. 
As to claim 23, see claims 3 and 4 of the ‘918 patent.
As to claim 24, see claim 13 of the ‘918 patent.
As to claim 25, see claim 5 of the ‘918 patent. 
As to claim 27, see claim 18 of the ‘918 patent.
As to claim 28, see claim 10 of the ‘918 patent.
As to claim 29, see claim 11 of the ‘918 patent. 
As to claim 30, see claim 14 of the ‘918 patent. 
As to claim 31, see claim 16 of the ‘918 patent.
As to claim 32, see claim 5 of the ‘918 patent.
As to claim 33, see claim 19 of the ‘918 patent.
As to claim 35, see claim 20 of the ‘918 patent.
As to claim 37, see claim 16 of the ‘918 patent.
As to claim 38, see claims 1 and 20 of the ‘918 patent.

Claims 34, 36, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,881,918 in view of Chao (USPN 7,267,620).  
As to claims 34, 36 and 39, the claimed invention of the ‘918 patent lacks the feature wherein at least a portion of the face is made of a composite material.  Chao shows it to be old in the art to incorporate a composite material as part of the striking face so that weight may be removed from the striking face and relocated to enable the center of gravity to be moved desirably further from the face to enhance the moment of inertia of the club head (i.e., col. 1, lines 8-13; col. 2, lines 53-58).  In view of the patent to Chao, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘918 patent by including composite material within at least a portion of the face with there being a reasonable expectation of success that the weight of the striking face portion would have been reduced (as compared to a striking face formed of metallic material having a higher density) and the skilled artisan would have had the ability to relocate weight removed from the striking face to other areas of the club head to enhance club head performance (i.e., shift the center of gravity and/or increase the moment of inertia).  
As to claim 40, see claim 16 of the ‘918 patent. 
As to claim 41, see claim 7 of the ‘918 patent. 

Claims 22-33, 35, and 37-38 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-23 of U.S. Patent No. 10,507,365.   Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered minor phrasing differences and/or obvious and well known in the art.  A significant portion of the language of the instant claims is shared between the instant claims and the claims of the ‘365 patent and will not be repeated here, for brevity.  The differences between the instant claims and the claims of the ‘365 patent include the further claimed recitations of “the y-axis coordinate of the center of gravity is between 30 mm and 50 mm” (claim 22); “wherein a maximum distance from the center sole portion to an adjacent heel-side surface is at least 9 mm as measured along the z-axis” (claim 26); and “a y-axis coordinate between about 20 mm and about 50 mm” (claim 35).  These differences are deemed to be obvious variations over the parameters associated with the y-axis and z-axis coordinates to improve club head performance. 
In addition, note the following comments:   
As to claim 22, see claims 1, 7 and 8 of the ‘365 patent. 
As to claim 23, see claim 2 of the ‘365 patent. 
As to claim 24, see claim 11 of the ‘365 patent. 
	As to claim 25, see claim 13 of the ‘365 patent.
	As to claim 27, see claim 14 of the ‘365 patent.
	As to claim 28, see claim 11 of the ‘365 patent. 
As to claim 29, the claimed constraints for the center of gravity amount to locating the CG generally in the vicinity of the plateau (i.e., the CG is located toe-ward of the first side wall, wherein the first side wall is located partially heel-ward of the plateau, and heel-ward of the second side wall, wherein the second side wall is located partially toe-ward of the plateau).  Here, claims 1, 17 and 23 of the ‘365 patent requires an x-axis coordinate for the CG of between about -2 mm and 7 mm as measured from the origin. This range would have the CG located generally on or adjacent to the plateau, which is between the first and second side walls. 
	As to claim 30, see claim 22 of the ‘365 patent.
	As to claim 31, see claims 1 and 17 of the ‘365 patent.
As to claim 32, see claims 12 and 13 of the ‘365 patent.
	As to claim 33, see claim 16 of the ‘365 patent.
	As to claim 35, see claims 1, 6, 17 and 23 of the ‘365 patent. 
	As to claim 37, see claims 1 and 17 of the ‘365 patent.
	As to claim 38, see claims 1, 6, 17 and 23 of the ‘365 patent. 
	 Claims 34, 36, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of USPN 10,507,365 in view of Chao (USPN 7,267,620).  The claimed invention of the ‘365 patent lacks the feature wherein at least a portion of the face is made of a composite material.  Chao shows it to be old in the art to incorporate a composite material as part of the striking face so that weight may be removed from the striking face and relocated to enable the center of gravity to be moved desirably further from the face to enhance the moment of inertia of the club head (i.e., col. 1, lines 8-13; col. 2, lines 53-58).  In view of the patent to Chao, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘365 patent by including composite material within at least a portion of the face with there being a reasonable expectation of success that the weight of the striking face portion would have been reduced (as compared to a striking face formed of metallic material having a higher density) and the skilled artisan would have had the ability to relocate weight removed from the striking face to other areas of the club head to enhance club head performance (i.e., shift the center of gravity and/or increase the moment of inertia).  
As to claim 40, see claims 1 and 17 of the ‘365 patent. 
As to claim 41, the modification of the claimed invention of the ‘365 patent to include composite material as part of the top portion to enable the skilled artisan to have more discretionary mass that may be placed elsewhere on the club head to thereby shift the location of the center of gravity would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Here, the selection of a suitable, known material (i.e., composite) to take advantage of the properties of the material (i.e., lightweight, easily formed through known manufacturing processes) would have been obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claims 22-33, 35, 37, and 38 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-21 of U.S. Patent No. 10,486,038.   Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered minor phrasing differences and/or obvious and well known in the art.  For instance, the current claim 22 refers to a center sole portion, which in essence is encompassed by the claimed “plateau located on the sole” of claim 1 of the ‘038 patent.  A significant portion of the language of the instant claims is shared between the instant claims and the claims of the ‘038 patent and will not be repeated here, for brevity.  The differences between the instant claims and the claims of the ‘038 patent include the further claimed recitations of “the y-axis coordinate of the center of gravity is between 30 mm and 50 mm” (claim 22); “wherein a maximum distance from the center sole portion to an adjacent heel-side surface is at least 9 mm as measured along the z-axis” (claim 26); and “a y-axis coordinate between about 20 mm and about 50 mm” (claim 35).  These differences are deemed to be obvious variations over the parameters associated with the y-axis and z-axis coordinates to improve club head performance.  In addition, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘038 patent, on the one hand, are more specific than the instant claims. For example, the ‘038 patent claims require “a top portion silhouette profile located along a perimeter of the top portion, the top portion silhouette profile defining the outer bounds of the top portion in an X-direction and Y-direction; two or more indentations located on the sole below the top portion silhouette profile, the two or more indentations being defined in part by a wall that extends inwardly from a surface of the sole and into the body”.  On the other hand, the claims of the ‘038 patent simply rearrange the order in which the claim limitations are presented and combined.  Also, as to instant claims 24, 27, 28, 30, 31, 33, and 37, the modification of the claimed invention of the ‘038 patent to further include the now-claimed specifics of the location of the center of gravity, length of the center sole portion, location of the rearward-most point of the club head, the volume arrangement of the top and bottom portions of the club head and the height of the top portion in relation to the height of the face would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to improve club head performance. 
In addition, note the following remarks:
As to claim 22, see claims 1 and 8 of the ‘038 patent.
As to claim 23, see claim 17 of the ‘038 patent.
As to claim 25, see claim 4 of the ‘038 patent.
As to claim 29, the claimed constraints for the center of gravity amount to locating the CG generally in the vicinity of the plateau (i.e., the CG is located toe-ward of the first side wall, wherein the first side wall is located partially heel-ward of the plateau, and heel-ward of the second side wall, wherein the second side wall is located partially toe-ward of the plateau).  Here, claim 13 of the ‘038 patent requires an x-axis coordinate for the CG of between about -2 mm and 7 mm as measured from the origin. This range would have the CG located generally on or adjacent to the plateau, which is between the first and second side walls. 
As to claim 32, see claim 4 of the ‘038 patent.
As to claim 35, see claims 14, 16, 17 and 21 of the ‘038 patent.
As to claim 38, see claims 14, 16, 17 and 21 of the ‘038 patent.
/
/
/
Claims 34, 36, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 10,486,038 in view of Chao (USPN 7,267,620).  
As to claims 34, 36 and 39, the claimed invention of the ‘038 patent lacks the feature wherein at least a portion of the face is made of a composite material.  Chao shows it to be old in the art to incorporate a composite material as part of the striking face so that weight may be removed from the striking face and relocated to enable the center of gravity to be moved desirably further from the face to enhance the moment of inertia of the club head (i.e., col. 1, lines 8-13; col. 2, lines 53-58).  In view of the patent to Chao, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘038 patent by including composite material within at least a portion of the face with there being a reasonable expectation of success that the weight of the striking face portion would have been reduced (as compared to a striking face formed of metallic material having a higher density) and the skilled artisan would have had the ability to relocate weight removed from the striking face to other areas of the club head to enhance club head performance (i.e., shift the center of gravity and/or increase the moment of inertia).  
As to claim 40, the modification of the claimed invention of the ‘038 patent to further include the now-claimed specifics of the volume arrangement of the top and bottom portions of the club head would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to improve club head performance. 
As to claim 41, see claim 20 of the ‘038 patent. 

Observations on Obviousness-Type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the prior patents listed herein below. While no double patenting rejections based on the prior patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the prior patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the prior patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs: 9993700; 9387371; 8579722; 8353782; 8157671; 10857429 and 8012038

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711